UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year EndedDecember 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ALLIANCE PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-172114 33-1219511 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) Suite 230 – 1130 West Pender Street Vancouver BC V6E 4A4 (Address of principal executive offices) (604) 638-1598 (Registrant’s Telephone Number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of March 8, 2012, there were 14,092,500shares of the registrant’s $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2011 (the “10-K”), is to indicate by check mark that the registrant is a shell company (as defined in Exchange Act Rule 12-2 of the Exchange Act).No other changes have been made to the 10-K, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-K. 2 PART IV ITEM 15. EXHIBITS. (a) Exhibits Exhibit Number Description of Exhibit Filing Articles of Incorporation Filed with the SEC on February 8, 2011 as part of our Registration Statement on Form S-1. Bylaws Filed with the SEC on February 8, 2011 as part of our Registration Statement on Form S-1. Lease option agreement and petroleum and natural gas lease between the Company and William Steer dated January 14, 2011 Filed with the SEC on April 22, 2011 as part of our Amended Registration Statement on Form S-1/A. Certification of Principal Executive Officer Pursuant to Rule 13a-14 Filed herewith. Certification of Principal Financial Officer Pursuant to Rule 13a-14 Filed herewith. CEO and CFO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Filed herewith. 3 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALLIANCE PETROLEUM CORPORATION Dated: June 18, 2012 By: /s/ Khurram Ijaz Khurram Ijaz Its: President, Principal Executive Officer & Principal Financial Officer (Principal Accounting Officer) Pursuant to the requirement of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated: Dated: June 18, 2012 By: /s/ Khurram Ijaz Khurram Ijaz Director 4
